Citation Nr: 1125400	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-04 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar spine disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk






INTRODUCTION

The Veteran had active military service from January 1971 to January 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from November 2008 and December 2008 rating decisions by the Department of Veteran's Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In the November 2008 rating decision, the RO granted service connection and assigned an initial 10 percent rating for lumbar spine disability effective August 31, 2006.  In the December 2008 rating decision, the RO continued the 10 percent rating for the Veteran's lumbar spine disability and the Veteran filed a notice of disagreement (NOD) with that decision.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  From the effective date for service connection, the Veteran's service-connected lumbar spine disability has been primarily manifested by pain; however, forward flexion of the thoracolumbar spine has not been limited to 60 degrees or less, the combined range of motion has not been less than 120 degrees, and there has been no muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or separately ratable neurological manifestations of lumbar spine disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for lumbar spine disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010), Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled in a correspondence dated October 2006.  The correspondence notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in December 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).   See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided such notice in the October 2006 letter.

All pertinent development has been undertaken.  VA examinations were conducted in October 2007, December 2008, and November 2009.  All available, relevant evidence has been obtained in this case, including VA treatment records dated through November 2009.  Pertinent private medical records and physician letters relating to the Veteran's lumbar spine disability dated in June 2003, June 2007, July 2007, September 2007, October 2007, April 2009, and September 2009 were also submitted.  

The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

II.  Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's service connected lumbar spine disability has been assigned a 10 percent rating under Diagnostic Code 5243-5237.  See  38 C.F.R. § 4.71a.  Generally, hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, both intervertebral disc syndrome (IVDS) (Diagnostic Code 5423) and lumbosacral strain (Diagnostic Code 5237) are rated under the General Rating Formula for Diseases and Injuries of Lumbar Spine.  See 38 C.F.R. § 4.71a. 

The General Rating Formula provides for assignment of a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  The next higher rating of 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion to 90 degrees, extension to 30 degrees, lateral bending to 30 degrees bilaterally, and rotation to 30 degrees, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board also notes, that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).


III.  Factual Background

A June 2007 private treatment record from the Orthopedic Institute of Central Jersey notes that the Veteran presented with bilateral lower extremity numbness, weakness, and pain.  Motor nerve conduction studies of the bilateral lower extremities, sensory conduction studies, and an electromyography (EMG) test were provided for the Veteran.  The nerve conduction studies of the bilateral lower extremities were significant for peripheral neuropathy consistent with diabetes mellitus.  An EMG study showed spontaneous activity in the myotomal distribution consistent with bilateral L5 chronic radiculopathy.  The physician concluded that EMG evidence provided at that time was consistent with peripheral polyneuropathy consistent with a history of diabetes, consistent with bilateral L5 radiculopathy, and no electrophysiologic evidence existed for lumbosacral plexopathy or lower extremity nerve entrapment.

In June 2007, the Veteran also presented to Open MRI of Central Jersey with lower back pain especially within the upper buttocks.  The magnetic resonance imaging (MRI) showed congenital narrowing of the lumbosacral spine with acquired congenital stenosis noted at L4-L5 and the physician noted that these findings most likely represented an old fracture of the superior end plate of L5.  

In July 2007, the Veteran's private physician from the Orthopaedic Institute of Central Jersey, noted that the Veteran had peripheral neuropathy secondary to diabetes as well as severe spinal stenosis and a congenital deformity.  The physician recommended conservative treatment, but, should this fail, he suggested that the Veteran consider operative intervention to prevent any further deterioration.

In September 2007, the Veteran presented to the Orthopaedic Spine Specialists of New Jersey with a chief complaint of low back pain for the last 30 years.  On physical examination, range of motion of the Veteran's lumbar spine was severely limited in flexion and extension secondary to pain; lateral rotation and bilateral bending were intact with limited pain.  There was mild to moderate tenderness to palpation along the para-spinal areas at the lower lumbar levels.  X-rays and an MRI showed old compression deformities of L4 and L5 and extensive degenerative disc disease (DDD).  An EMG and nerve conduction study (NCS) revealed chronic L5 radiculopathy and peripheral neuropathy.  The physician assessed that the Veteran had symptoms consistent with neurogenic claudication and mechanical facet pain that originated from the Veteran's fall as a Marine where he likely sustained compression deformities of L4 and L5.  The physician recommended that the Veteran undergo pain management and receive facet and SI injections.  The physician said that epidurals may also be necessary and that if the Veteran's pain did not improve with these pain management modalities, the Veteran may need to have operative intervention in the form of a laminectomy with possible instrumented fusion at L4-5, possibly L5-S1.  

An October 2007 letter from Dr. M. at the Associated Pain Specialists LLC in Red Bank, New Jersey, reflects that the Veteran was being treated for severe bilateral sacrolitis and bilateral lumbar radiculopathy with multiple levels of disc stenosis and neural foraminal narrowing.  The physician reported that he had administered the second in a series of three bilateral sacroiliac steroid blocks to the Veteran.  The physician's plan for the Veteran was to schedule the Veteran to receive his next block of oral pain medication and if the Veteran could not find significant relief from this third injection, other modalities of treatment would be considered based on the results of the injections.

During the Veteran's October 2007 VA examination for peripheral neuropathy, he complained of tingling, numbness, and paesthesias of both upper and lower extremities, mostly in hands, legs, and feet, off and on for the last several years.  The Veteran said that his symptoms of neuropathy had been getting worse for the last few years.  On neurological examination, the Veteran was noted to have a normal gait and moderately decreased pinprick and light touch sensation in both upper and lower extremities.  Timed vibration sense was decreased in both big toes.  The physician diagnosed the Veteran with peripheral neuropathy of both upper and lower extremities secondary to diabetes mellitus type 2. 

The report of the December 2008 VA spine examination reflects the Veteran's complaints of lower back pain.  The Veteran said that the pain had been getting worse in the past few years and was constant, radiating down both legs and interfering with his daily activities.  He denied having any incapacitating episodes.  On physical examination of the lumbosacral spine, the physician noted that there was no axial tenderness and no deformities, but paraspinal spasms were noted.  Range of motion of the lumbar spine was limited with flexion to 70 degrees, extension to 10 degrees, right side bending to 15 degrees, left side bending to 10 degrees, right rotation to 15 degrees, and left rotation to 10 degrees.  The physician noted that the Veteran complained of pain in all planes of motion.  After repetitive motion of the lumbosacral spine, there was no additional loss of joint function due to pain, fatigue, or lack of coordination.  On neurological examination, deep tendon reflexes were even at 2/4 at the knee, and 1/4 at the ankle.  His muscle tone was normal, and his sensation was grossly intact to light touch in both lower extremities.  His straight leg raise test was negative and motor strength was 5/5 in both lower extremities.  The physician's assessment was that the Veteran had a lumbar herniated disc L4-L5, lumbar DDD, and lumbar spinal stenosis.

An April 2009 private treatment record from Orthopaedic Spine Specialists of New Jersey, reflects the Veteran's complaint of ongoing back pain and difficulty with standing and walking.  On physical examination of the lumbar spine, the physician noted that the Veteran had limited range of motion secondary to re-creation of pain, especially with extension, but that the Veteran did have the ability to perform full flexion.  X-rays revealed no instability, but L4-5 compression deformities were noted as well as significant multilevel DDD and facet arthrosis.  The physician diagnosed the Veteran with mechanical low back pain and lumbar spinal stenosis and noted that the Veteran did not have any new neurologic signs to his lower extremities.  The physician stated that the Veteran continue his current treatment. 

A September 2009 MRI from Open MRI Diagnostic Imaging of Wall in Wall, New Jersey, revealed moderate to severe DDD and bilateral foraminal as well as lateral recess stenosis at L4-L5.  The physician also noted mild degenerative changes at L3-L4 and L5-S1.

The report of his November 2009 spine examination reflects that the Veteran said his back pain was worse since his last VA examination with no precipitating event.  He reported that his pain was intermittent, on average 5/10 in pain intensity, but that his pain was present most of the time, radiating into his bilateral buttocks.  The Veteran also reported intermittent numbness in his bilateral lower extremities.  Pain was aggravated by walking and standing.  On physical examination of the lumbar spine, no gross deformity was observed.  There was mild tenderness to palpation over the lumbar paraspinals.  Range of motion of the lumbar spine was as follows:  flexion was 0-70 degrees without pain, extension was 0-10 degrees without pain, lateral bending was 0-20 degrees bilaterally with mild pain on the right, rotation was 0-25 degrees bilaterally without pain.   Following 3 repetitive range of motion exercises, mild pain was elicited, but range of motion remained the same and there was no evidence of fatigue, weakness, or lack of endurance.  On neurological examination,  the Veteran's muscle strength was 5/5 in the bilateral lower extremities; sensation was impaired to light touch on the lateral aspect of the thigh and leg bilaterally; deep tendon reflexes were 2+ at the bilateral knees and 1+ at the bilateral ankles.  The Veteran's gait was normal.  The examiner's impression was lumbar spondylosis, unchanged since the last VA examination in 2008.


IV.  Legal Analysis

Considering the pertinent evidence in light of the applicable criteria, the Board finds that an initial rating higher than 10 percent for lumbar spine disability is not warranted.

To warrant a higher, 20 percent rating under the General Rating Formula, the evidence must show forward flexion limited to less than 60 degrees or the combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As regards limitation of motion, at no time since the effective date of the award of service connection has the evidence shown forward flexion of the Veteran's lumbar spine to be less than 60 degrees or combined range of motion less than 120 degrees.  During the December 2008 and November 2009 VA examinations, flexion was only limited to 70 degrees and the November 2009 VA examiner noted that this was without pain.  The Board notes that the Veteran's private physician indicated the Veteran had "severely" limited flexion in September 2007; however, no range of motion measurements were given.  Furthermore, that same physician noted that the Veteran was capable of full flexion in April 2009.  Combined range of motion of the lumbar spine was 130 degrees in December 2008 and 170 degrees in November 2009.  These findings are consistent with the 10 percent rating that has been assigned and do not support a higher, 20 percent rating.

In addition, the Board notes that the December 2008 VA examiner indicated that the Veteran had paraspinal muscle spasms; however, his gait was normal.  The medical evidence of record does not indicate that the Veteran has experienced muscle spasms or guarding severe enough to result in abnormal gait.  Furthermore, no abnormal spinal contours or deformities have been noted, such as scoliosis, reversed lordosis, or abnormal kyphosis. These findings are also consistent with the 10 percent rating that has been assigned and do not support a higher, 20 percent rating.

The Board emphasizes that the initial 10 percent rating assigned properly compensates the Veteran for the extent of his functional loss due to pain and other factors set forth in §§ 4.40 and 4.45, and DeLuca, and, thus, provide(s) no basis for any higher rating under the General Rating Formula.  In this regard, the Board notes that the December 2008 and November 2009 VA examiners indicated that there was no additional loss of range of motion after repetitive testing.  While the Veteran complained of pain, the Board notes that the rating criteria contemplate symptoms such as pain, stiffness, aching, etc., if present.  Moreover, there is simply no medical evidence to support a finding that the Veteran's pain was so disabling as to effectively result in forward flexion limited to 60 degrees or less, or combined range of motion less than 120 degrees, which, as indicated above, is required for the next higher rating.

Overall, the Board finds that the medical evidence for the period in question is most consistent with no more than a 10 percent rating under the General Rating Formula.  Since the overall record does not support the assignment of the next higher, 20 percent rating under the General Rating Formula, it logically follows that no higher rating under this formula is assignable.

Under Note (1) of the General Rating Formula, VA must also consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function. 38 C.F.R. §§ 4.120-4.124a.  

In this case, the Board notes that the Veteran has had numerous neurological complaints involving his lower extremities, which have been attributed to both service-connected type II diabetes mellitus and lumbar spine disability.  The Veteran is already service-connected for his diabetic neuropathy and a 20 percent rating has been assigned for each lower extremity.  In this case, symptoms for diabetic neuropathy and lumbar spine radiculopathy overlap, (e.g., pain, tingling, and numbness of the lower extremities).  Therefore, the symptoms attributable to lumbar spine radiculopathy cannot be rated separately,  because to do so would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (providing that evaluation of the same symptoms under different diagnostic codes is to be avoided).  A separate rating would only be possible if the Veteran's diabetic neuropathy and lumbar spine radiculopathy manifested themselves differently, which is not the case here.

The Board also notes that, pursuant to Diagnostic Code 5243, IVDS is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (as discussed above) or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Higher ratings are warranted for incapacitating episodes of longer durations.  For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

In this case, the medical evidence since the effective date of the grant of service connection does not indicate any bed rest prescribed by a physician, let alone for a total period of at least one week in the last 12 months, as required for the minimum, compensable rating under the above-noted criteria.  Rather, during the December 2008 VA examination, the Veteran denied having any incapacitating episodes and during the November 2009 VA examination, he denied any incapacitating episodes during the previous 12 months.

The Board reiterates that it has certainly considered the Veteran's assertions as to his lumbar spine or low back symptoms - which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support an increased rating for his lumbar spine disability - a showing of forward flexion limited to 60 degrees or less, combined range of motion less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, identification of separately ratable neurological manifestation(s) of the lumbar spine disability (distinct from those associated with type II diabetes mellitus)-are all medical findings which are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Hence, while the appellant's complaints have been considered, they are not considered more persuasive on these points than the objective medical findings which, as indicated above, do not support the claim for higher, schedular rating for the period in question.

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.   See 38 C.F.R. 
§ 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).   In this case, there are no exceptional or unusual factors with regard to the Veteran's lumbar spine disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, appropriate.   See Thun v. Peake, 22 Vet. App. 111, 115 (2008).   Hence, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Fenderson (cited above) and that the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating during this time period, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).








ORDER

An initial rating in excess of 10 percent for lumbar spine disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


